DETAILED ACTION
This action is in response to the request for continued examination filed 25 August 2022.
Claims 2 are cancelled.
Claims 3-17 are previously presented.
Claims 1 are currently amended.
Claims 18 is new.
Claims 1 and 3-18 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a series of steps and falls within the statutory category of processes.
Step 2A – prong one:
The claim recites “selecting a depositional environment for depositing sediments” which is a process that may be performed mentally with or without physical aid, e.g. choosing an environment.
The claim recites “modeling a sedimentation process in the depositional environment to produce a pore-scale model of a rock matrix of the reservoir having a lithology and facies of sedimentary rock to provide a pore-scale model of the rock matrix of the reservoir at the pore-scale level, the pore-scale model comprising a material of the rock matrix, a structure of the rock matrix, connectivity between pores of the rock matrix, dimensions of pores in the rock matrix, texture within pores of the rock matrix, grain size, and a sound speed of one or more selected fluids saturating the rock matrix”, which is a process that may be performed mentally with or without physical aid, e.g. calculating a thickness and assigning properties (see PGPub at [0015]-[0016]).
The claim recites “validating the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix”, which is a process that may be performed mentally with or without physical aid, e.g. making a comparison.
The claim recites “modeling the reservoir with the validated pore-scale model of the rock matrix saturated with the one or more selected fluids”, which is a process that may be performed mentally with or without physical aid, e.g. simple mathematics (see US 20060276969 A1 at [0056]).
The claim recites “upscaling one or more physical properties of the validated pore-scale model of the rock matrix saturated with the one or more selected fluids to dimensions at which at least one macro-scale property can be measured by a downhole tool f4-&tto provide an upscaled model having one or more macro-scale properties”, which is a process that may be performed mentally with or without physical aid, e.g. sampling and arithmetic averaging (Chandra (2014) at PP52-53:§3.7.1).
The claim recites “validating the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir”, which is a process that may be performed mentally with or without physical aid, e.g. making a comparison.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “for generating a petrophysical model of a reservoir”; however, this only generally links the judicial exception to a field of use which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim also recites “using a/the processor”; however, this is mere instruction to apply the exception using a computer which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model”; however, no particular action is specified, no particular information is specified, and no particular link between the information and the action to perform is specified. In other words, this is a high-level general instruction to perform an action based on a model, i.e. “apply it” [see MPEP2106.04(d) and MPEP 2106.05(f)(3)]. This is also a general high-level instruction which only recites the idea of an outcome with no restriction on how the result is accomplished, i.e. any “physical action … that transforms … based on …” For this reason also, it is mere instruction to apply the exception [see MPEP2106.04(d) and MPEP 2106.05(f)(1) and (3)]. This limitation is also only a general link to a field of use, i.e. performing reservoir actions [see MPEP 2106.05(h)]. Finally, this amounts to extra-solution activity in the form of insignificant application, since there is no meaningful limit imposed and the “performing … action on the reservoir” is only generally linked to the judicial exception, i.e. “based on information derived from” [see MPEP 2106.04(d) and MPEP 2106.05(g)(2)]. For these reasons, this limitation which does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is a general link to a field of use; however, this does not amount to significantly more than the judicial exception itself [seep MPEP 2106.05(h)].
As noted for step 2A – prong two, there is instruction to apply the exception using a computer; however, this does not amount to significantly more than the judicial exception itself [seep MPEP 2106.05(f)(2)].
As noted for step 2A – prong two, there is a general high-level instruction which only recites the idea of an outcome with no restriction on how the result is accomplished; however, this does not amount to significantly more than the judicial exception itself [seep MPEP 2106.05(f)(1) and (3)].
As noted for step 2A – prong two, there is extra-solution activity in the form of insignificant application; however, this does not amount to significantly more than the judicial exception itself [seep MPEP 2106.05(f)]. Further, taking physical actions to change the state of oil fields based on models is well-known, routine, and conventional as evidenced by PetroWiki (2021) – i.e. from ¶1 – “Since that first treatment in 1947, hydraulic fracturing has become a common treatment for stimulating the productivity of oil and gas wells” [and a section titled “Fracture Propagation Models”] and US 20060276969 A1 at [0071] – “the relative permeability of hydrocarbons (i.e., oil or gas) at irreducible water saturation k,.,,,swirr and is of interest when drilling in water-wet zones using an oil-based mud The other is the relative permeability of water at residual oil saturation~ . The latter quantity is of interest in secondary recovery operations and when drilling in hydrocarbon zones using a water-based mud”, and WO 2017/024113 A1 at [0002] – “Extracting fluid hydrocarbons from the subsurface involves understanding and ability to predict the fluid's movement through the subsurface rocks … numeric simulations … are performed on geologic models that describe the properties of the hydrocarbon reservoirs. … the geologic and pore scale rock models include many grid cells for the models”.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding Claims 3-4:
The claims recite “wherein the physical action comprises drilling a borehole penetrating the reservoir at a selected location and/or with a selected trajectory and the apparatus comprises a drilling system” and “wherein the physical action comprises stimulating the reservoir and the apparatus comprises a reservoir stimulation system”; however, this is extra-solution activity in the form of insignificant application with no particular link between the action and the model. Further, taking physical actions on oil fields is well-known, routine, and conventional as evidenced by PetroWiki (2021) – i.e. from ¶1 – “Since that first treatment in 1947, hydraulic fracturing hasbecome a common treatment for stimulating the productivity of oil and gas wells” and US 20060276969 A1 at [0071] – “the relative permeability of hydrocarbons (i.e., oil or gas) at irreducible water saturation k,.,,,swirr and is of interest when drilling in water-wet zones using an oil-based mud The other is the relative permeability of water at residual oil saturation~ . The latter quantity is of interest in secondary recovery operations and when drilling in hydrocarbon zones using a water-based mud.” Accordingly, under the reasoning given for claim 1, this limitation may be considered mere instruction to apply the exception [see MPEP 2106.05(f)], a link to a field of use [see MPEP 2106.05(h)], or insignificant application [see MPEP 2106.05(g)]; and does not integrate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself.

Regarding Claims 5-6:
The claims recite “wherein the sedimentation process comprises a terrigenous sedimentation process, a biogenic sedimentation process, and/or a chemical sedimentation process” and “wherein validating the pore-scale model comprises comparing a property of the pore-scale model of the rock matrix with the property of a core sample and/or known geological information”; however, this does not change the nature of “modeling a sedimentation process …” or “validating” such this it is other than a process that may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 7:
The claim recites “further comprising modifying the sedimentation process and iterating the modelling and validating in response to the property of the pore-scale model of the rock matrix being outside a selected range about the property of a core sample and/or known geological information”; however, this is merely repeating a portion of the judicial exception. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 8:
The claim recites “further comprising using the pore-scale model of the rock matrix as the validated pore-scale model of the rock matrix in response to the property of the pore-scale model of the rock matrix being within a selected range about the property of a core sample and/or known geological information”; however, this does not change the “upscaling” nor “validation” such that either is other than a process which may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 9:
The claim recites “wherein the one or more selected fluids comprise oil, gas, and/or water”; however, this does not change the “modeling” such that it is other than a process which may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 10:
The claim recites “wherein the one or more physical properties of the validated pore-scale model of the rock matrix saturated with the one or more selected fluids comprise dimensions of pores, pore material elasticity, pore material density, pore connectivity, electrical resistivity, acoustic resistivity, temperature, and/or pressure”; however, this does not change the actions of the judicial exception such that it is other than a process which may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 11:
The claim recites “further comprising performing a logging measurement of the at least one macro-scale property using the downhole tool”; however, this is well-known, routine, and conventional insignificant extra-solution activity [see for example, US 20060276969 A1 at [0006] – “for wireline logging, it is common practice”, see also US 20120316789 A1 at [0001] – “traditionally conducted using … log data”] where the data gathered is not otherwise relied upon by the claim and accordingly does not integrate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself.

Regarding claims 12-15:
The claims recite “wherein validating the upscaled model comprises comparing the at least one macro-scale property measured by the downhole tool ~ to a modeled downhole measurement of that at least one macro-scale property using the upscaled model”, “further comprising using the upscaled model as the petrophysical model of the reservoir in response to the at least one macro-scale property measured by the downhole tool ~being within a selected range of the modeled downhole measurement of that at least one macro-scale property”, “further comprising iterating the modeling the reservoir, the upscaling, and the validating the upscaled model in response to the at least one macro-scale property measured by the downhole tool not being within a selected range of the modeled downhole measurement of that at least one macro-scale property”, and “further comprising changing at least one of the depositional environment and the sedimentation process and iterating the selecting, the modeling a sedimentation process, the validating the pore-scale model, the modeling the reservoir, the upscaling, and the validating the upscaled model in response to the at least one macro-scale property measured by the downhole tool ~not converging to within a selected range of the modeled downhole measurement of that at least one macro-scale property” which merely specify to conditionally perform all steps of the judicial exception or repeat some of the steps. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 16:
The claim recites “wherein the petrophysical model comprises a porosity value, a permeability value, and a fluid content value”; however, this does not change the actions of the judicial exception such that it is other than a process which may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 17:
The claim recites “further comprising obtaining the core sample using a downhole coring tool”; however, this is well-understood, routine, and convention insignificant extra-solution activity in the form of data gathering [see for example Chandra (2014) at P18:§2.6.2:i)]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 18:
The claim recites “wherein the pore-scale model comprises a color of the rock matrix of the reservoir as a microscopic nature of a mineral content”; however, this does not change the nature of assigning properties to the model such that it is other than a mental process. Accordingly, the reasoning provided for claim 1 applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra (CHANDRA, VISWASANTHI. "Improving reservoir characterisation and simulation using near-wellbore upscaling." PhD diss., Heriot-Watt University, 2015. 238 pages) in view of Georgi (US 20060276969 A1) and Gladkikh (US 2008/0221800 Al).

Regarding claim 1, Chandra discloses a method for generating a petrophysical model of a reservoir, the method comprising:
selecting, using a processor (P25:¶1: “The Geopseudo method inspired the development of the near-wellbore modelling software used in this thesis (SBEDTM) … SBEDTM, on the other hand, has been developed as a commercial software package with a robust graphic and interactive user interface and is compatible with both Windows and Unix environments.” EN: Windows and Unix environments rely on a processor), a depositional environment for depositing sediments (P149:¶1: “The GeoRTs in this study are hence comparable to the rock types developed by Hollis et al. (2010), who grouped the lithofacies of the same genetic origin and pore network, to ensure that the entire geological evolution of the rock (including the diagenetic history) was incorporated into the rock type definition.” EN: “diagentic history” indicates the depositional environment. See also P149:fig 8.1: “depositional and diagenetic models”);
modeling, using the processor (P25:¶1), a sedimentation process in the depositional environment to produce a pore-scale model of a rock matrix of the reservoir having a lithology (P148:§8.2:¶1: “A ‘geological rock type’, GeoRT, is a division of a lithofacies type that went through similar diagenetic processes and whose pore network has the same genetic origin.”) and facies (P148:§8.2:¶1: “NWRT, is a bin of GeoRTs that have similar petrophysical properties at core scale and NWM aspects.”) of sedimentary rock that models  the rock matrix of the reservoir at the pore-scale level (P149:¶1: “First, the geological rock types, hereafter referred to as GeoRTs, were classified by characterising and grouping the gross depositional facies and the key porosity types associated with late-burial dissolution. This was guided by the depositional model and interpretation of paragenetic sequences that occurred in the reservoir.”), the pore-scale model comprising a material of the rock matrix (P152:Table 8.1; P151:¶1: “main lithotypes”), a structure of the rock matrix (P148:§8.2:¶1: “depositional structure”), connectivity between pores of the rock matrix (P156:§8.4.2: “pore connectivity”), dimensions of pores in the rock matrix (P156:§8.4.2: “pore throat diameters”), texture within pores of the rock matrix (P148:§8.2:¶1: “sedimentary texture”), grain size (P148:§8.2:¶1: “grain types”);
modeling, using the processor (P25:¶1), the reservoir with the validated pore-scale model of the rock matrix saturated with one or more selected fluids (P53:§3.7.2:¶1: “The upscaling concept in SBEDTM is based on the pressure solver method developed by Pickup and Sorbie (1996) and Pickup et al. (1995, 2000). The single-phase upscaling algorithm embedded within SBEDTM allows the upscaling of permeability grid to derive effective permeability, Keff, (e.g Figure 3.17a) by employing flow-simulation-based numerical method. Single-phase upscaling refers to the process in which effective property values for a petrophysical grid are derived by assuming that flow simulation is for a single fluid phase.”);
upscaling, using the processor (P25:¶1), one or more physical properties of the validated pore-scale model of the rock matrix saturated with the one or more selected fluids to dimensions at which at least one macro-scale property can be measured by a downhole tool to provide an upscaled model having one or more macro-scale properties (P55:top: “The pressure solver used with periodic boundary conditions in SBEDTM accounts for ‘crossflow’, thus yielding the full permeability tensor shown in Figure 3.17b, and more accurate results compared to linear boundary conditions. In order to obtain more realistic Keff, periodic boundary conditions will be used throughout this thesis where near-wellbore upscaling is employed (i.e. in Field X).”; P149:fig 8.1: e.g. “new well bore upscaling” and “GeoPODS”; P150 “Following NWU, the centimetre-scale NWRTs were further binned into reservoir-scale ‘Geological-Porosity Derived Systems’, hereafter referred to as GeoPODS, based on their upscaled petrophysical properties. GeoPODS emphasise the geological basis for the grouping and upscaling of rock types and are coherent with the definition of Porosity Derived Systems (“PODS”) (Kazemi et al. 2012) at reservoir grid block scale. Thus, GeoPODS represent the impact of sub-grid scale heterogeneities on fluid flow at the reservoir grid-block scale and help define the Global Hydraulic Elements (Corbett & Potter 2004) concept at the appropriate modelling scale for full field simulation models.” EN: Note that §8 is with respect to field X).
Chandra does not explicitly disclose and a sound speed of one or more selected fluids saturating the rock matrix;
validating, using the processor, the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix;
validating, using the processor, the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir;
performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model.
However, Georgi teaches validating, using the processor ([0074]), the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix ([0053]-[0055]: “In one embodiment of the present invention, the porosity <I> of the pore-geometrical model is adjusted heuristically to mimic known geological processes. … The porosity reduction of dispersed shale can be mimicked simply by randomly infilling the pore space. In all of the approaches, the porosity is decreased from the original porosity (-36%) until it agrees with measured porosity. … For example the volume of dispersed shale can be increased in proportion to the log-measured V shale and in particular it can be increased by randomly adding shale with a given <l>sha1e until the <l>,hal;V.hale equals the ~-derived Claf Bound Water, CBW, and the pore geometric model porosity equals the log measured porosity.”; [0063]-[0065]: e.g. “to adjust 323 the pore-scale model 320 , core measurements 321 are used. … Cores may be obtained from core barrels conveyed at the end of a drillstring or may be sidewall cores obtained using percussion or rotary drilling. Such coring devices are well known in the art. … In one embodiment of the invention, a particle size analysis of the core is used to adjust the pore geometric model.);
validating, using the processor ([0074]), the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir ([0060]-[0061]: e.g. “The outputs of the FE sensor are matched with the outputs of a pore scale model 300 and, based on the comparison, the parameters of the pore scale model are altered 303.  … The porosity may be determined directly from a neutron porosity device, NMR, or may be inferred from a gamma ray device in combination with knowledge of the lithology of the earth formation. The porosity of the pore-scale model is adjusted to match the observed porosity.”;).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra in view of the teachings of Georgi to include “validating, using the processor, the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix; validating, using the processor, the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir” by comparing the pore-scale and upscaled models of Chandra with known data since Chandra discloses the use of the near-well bore modeling method in the context of geoengineering to “improve and validate the model” (Chandra:page 22 and fig 2.9 and P61:fig 4.1) but is silent as to the comparisons made for validation; while Georgi explicitly teaches that such pore-scale models and upscaled models may made with respect to core samples and downhole measurements.
And Georgi teaches performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model ([0071]: “The first is the relative permeability of hydrocarbons (i.e., oil or gas) at irreducible water saturation kro,swirr and is of interest when drilling in water-wet zones using an oil-based mud The other is the relative permeability of water at residual oil saturation~ . The latter quantity is of interest in secondary recovery operations and when drilling in hydrocarbon zones using a water-based mud.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra in view of the teachings of Georgi to include “performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model” by using the appropriate saturation information when drilling since Georgi explicitly discloses the use for such purposes.
And Gladkikh teaches a sound speed of one or more selected fluids saturating the rock matrix ([0096]: “Further, the pore scale model is constructed numerically 2003 based on this input as described in Georgi.  … Then acoustic and compressional velocities are computed in the model rock using grain contact theory of Digby 2009 as described above, including the case of multi-mineral composition of grain material, presence of clay minerals, and presence of two fluid phases, as well as the effect of confining pressure.” EN: acoustic and compressional velocities are sound speeds and presence of two fluid phases indicates fluids saturating the rock matrix.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra and Georgi in view of the teachings of Gladkikh to include “a sound speed of one or more selected fluids saturating the rock matrix” by computing the acoustic and compressional velocities for the pore scale model since “The present disclosure [the Gladkikh disclosure] is a significant extension of the teachings of Georgi et al. in that the pore-scale model is determined by using more than one type of measurements. By selection of the types of measurements, it is possible to estimate additional parameters of the pore-scale model. Moreover, the present disclosure broadens the application of the methodology” (Gladkikh:[0011]), i.e. Gladkikh expressly discloses a combination with the teachings of Georgi to “estimate additional parameters” and since it “broadens the application of the methodology”. Note that Gladkikh cites US 7257490 at [0009] which is the patent document corresponding to the Georgi disclosure cited in the rejection, i.e. pre-grant publication US 20060276969 A1.
	
Regarding claim 3, Chandra discloses the method according to claim 1, wherein the physical action comprises drilling a borehole penetrating the reservoir at a selected location and/or with a selected trajectory and the apparatus comprises a drilling system (with Georgi teachings at [0071], as for claim 1).

Regarding claim 5, Chandra discloses the method according to claim 1, wherein the sedimentation process comprises a terrigenous sedimentation process, a biogenic sedimentation process, and/or a chemical sedimentation process (P36:top: “Additionally, SBEDTM also contains a proprietary code for object modelling to superimpose post-depositional features such as biogenic structures on simulated bedforms.”; see also p50:§3.5.4 titled “assigning biogenic structures).

Regarding claim 6, Chandra discloses the method according to claim 1, wherein validating the pore-scale model comprises comparing a property of the pore-scale model of the rock matrix with the property of a core sample and/or known geological information (with Georgi as for claim 1, i.e. from Georgi - [0053]-[0055]: “In one embodiment of the present invention, the porosity <I> of the pore-geometrical model is adjusted heuristically to mimic known geological processes. … The porosity reduction of dispersed shale can be mimicked simply by randomly infilling the pore space. In all of the approaches, the porosity is decreased from the original porosity (-36%) until it agrees with measured porosity. … For example the volume of dispersed shale can be increased in proportion to the log-measured V shale and in particular it can be increased by randomly adding shale with a given <l>sha1e until the <l>,hal;V.hale equals the ~-derived Claf Bound Water, CBW, and the pore geometric model porosity equals the log measured porosity.”; [0063]-[0065]: e.g. “The porosity of the pore-scale model is adjusted to match the observed porosity. … In another embodiment of the invention shown in FIG. 9, instead of using measurements from a first FE sensor to adjust 323 the pore-scale model 320 , core measurements 321 are used. In one embodiment of the invention, a particle size analysis of the core is used to adjust the pore geometric model.).

Regarding claim 7, Chandra discloses the method according to claim 6, further comprising modifying the sedimentation process and iterating the modelling and validating (P22:fig 2.9 and P61:fig 4.1 showing the iterative process to [from page 22] “improve and validate”) in response to the property of the pore-scale model of the rock matrix being outside a selected range about the property of a core sample and/or known geological information (with Georgi as for claim 6, i.e. [0053]-[0055] and [0063]-[0065] - “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 8, Chandra discloses the method according to claim 6, further comprising using the pore-scale model of the rock matrix as the validated pore-scale model of the rock matrix (P22:fig 2.9 and P61:fig 4.1 showing the iterative process to [from page 22] “improve and validate”) in response to the property of the pore-scale model of the rock matrix being within a selected range about the property of a core sample and/or known geological information (with Georgi as for claim 6, i.e. [0053]-[0055] and [0063]-[0065] - “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 9, Chandra does not explicitly disclose the method according to claim 1, wherein the one or more selected fluids comprise oil, gas, and/or water.
However, Georgi teaches wherein the one or more selected fluids comprise oil, gas, and/or water ([0068]: “water saturation”, [0071]: “oil saturation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra in view of the teachings of Georgi to include “wherein the one or more selected fluids comprise oil, gas, and/or water” by carrying out the saturation calculations using water or oil since “The first is the relative permeability of hydrocarbons (i.e., oil or gas) at irreducible water saturation k,.,,,swirr and is of interest when drilling in water-wet zones using an oil-based mud The other is the relative permeability of water at residual oil saturation~ . The latter quantity is of interest in secondary recovery operations and when drilling in hydrocarbon zones using a water-based mud”, i.e. since they are useful in drilling situations encountered in the field.

Regarding claim 10, Chandra discloses the method according to claim 1, wherein the one or more physical properties of the validated pore-scale model of the rock matrix saturated with the one or more selected fluids comprise dimensions of pores, pore material elasticity, pore material density, pore connectivity, electrical resistivity, acoustic resistivity, temperature, and/or pressure (P152:Table 8.1: “CEP1= Corrosion enhanced micro and mesoporosity”, “CEP2= Corrosion enhanced macroporosity including leached stylolites and tension”; P163:last ¶: “In this study, the effective porosity and permeability values resulting from NWU and the predominant poro-perm trends were the main basis for grouping the NWRTs into GeoPODS. Overall, the NWRTs were binned into four GeoPODS in Field X: shale, G0, G1 and G2 (Table 8.5). Figure 8.10a illustrates the cross-plot obtained from near-wellbore upscaled porosity and horizontal permeability values used to obtain GeoPODS.” EN: “porosity” is the pore material density).

Regarding claim 11, Chandra discloses the method according to claim 1, further comprising performing a logging measurement of the at least one macro-scale property using the downhole tool (With Georgi as for claim 1, i.e. [0060]-[0061]: “Measurements are made with a formation evaluation sensor 301 such as an acoustic sensor, a density sensor, a porosity sensor, or a NMR sensor. … The outputs of the FE sensor are matched with the outputs of a pore scale model 300 and, based on the comparison, the parameters of the pore scale model are altered 303.” EN: note “FE sensor” is “formation evaluation sensor”).

Regarding claim 12, Chandra discloses the method according to claim 1, wherein validating the upscaled model comprises comparing the at least one macro-scale property measured by the downhole tool to a modeled downhole measurement of that at least one macro-scale property using the upscaled model (With Georgi as for claim 1, i.e. [0060]-[0061]: “Measurements are made with a formation evaluation sensor 301 such as an acoustic sensor, a density sensor, a porosity sensor, or a NMR sensor. … The outputs of the FE sensor are matched with the outputs of a pore scale model 300 and, based on the comparison, the parameters of the pore scale model are altered 303.” EN: note “FE sensor” is “formation evaluation sensor” and “porosity sensor” is explicitly disclosed.).

Regarding claim 13, Chandra discloses the method according to claim 12, further comprising using the upscaled model as the petrophysical model of the reservoir (P22:fig 2.9 and P61:fig 4.1 showing the iterative process to [from page 22] “improve and validate”) in response to the at least one macro-scale property measured by the downhole tool being within a selected range of the modeled downhole measurement of that at least one macro-scale property (with Georgi as for claim 6, i.e. [0060]-[0061] - “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 14, Chandra discloses the method according to claim 12, further comprising iterating the modeling the reservoir, the upscaling, and the validating the upscaled model (P22:fig 2.9 and P61:fig 4.1 showing the iterative process to [from page 22] “improve and validate”) in response to the at least one macro-scale property measured by the downhole tool not being within a selected range of the modeled downhole measurement of that at least one macro-scale property (with Georgi as for claim 6, i.e. [0060]-[0061] - “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 15, Chandra discloses the method according to claim 14, further comprising changing at least one of the depositional environment and the sedimentation process and iterating the selecting, the modeling a sedimentation process, the validating the pore-scale model, the modeling the reservoir, the upscaling, and the validating the upscaled model (P22:fig 2.9 and P61:fig 4.1 showing the iterative process to [from page 22] “improve and validate”) in response to the at least one macro-scale property measured by the downhole tool not converging to within a selected range of the modeled downhole measurement of that at least one macro-scale property (with Georgi as for claim 6, i.e. [0060]-[0061] - “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 16, Chandra discloses the method according to claim 1, wherein the petrophysical model comprises a porosity value, a permeability value, and a fluid content value (P152:Table 8.1: “CEP1= Corrosion enhanced micro and mesoporosity”, “CEP2= Corrosion enhanced macroporosity including leached stylolites and tension”; P163:last ¶: “In this study, the effective porosity and permeability values resulting from NWU and the predominant poro-perm trends were the main basis for grouping the NWRTs into GeoPODS. Overall, the NWRTs were binned into four GeoPODS in Field X: shale, G0, G1 and G2 (Table 8.5). Figure 8.10a illustrates the cross-plot obtained from near-wellbore upscaled porosity and horizontal permeability values used to obtain GeoPODS.”).

Regarding claim 17, Chandra discloses the method according to claim 1, further comprising obtaining the core sample (P23:§2.7: “Corbett (1993) demonstrates that standard industry practice of retrieving core plugs from heterogeneous reservoirs can result in sample bias issues as shown in Figure 2.10.” and P24:fig 2.10) using a downhole coring tool (with Georgi as for claim 1, i.e. [0063]: “Cores may be obtained from core barrels conveyed at the end of a drillstring or may be sidewall cores obtained using percussion or rotary drilling. Such coring devices are well known in the art.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra, Georgi, and Gladkikh as applied to claim 1 above, and further in view of Petrowiki (AUTHORS UNKNOWN, Hydraulic Fracturing, Petrowiki, obtained from https://petrowiki.org/PEH:Hydraulic_Fracturing on 30 September 2021, 3 pages, 26 April 2017) [NPL Document “V” on PTO-892 filed 8 October 2021].

Regarding claim 4, Chandra, Georgi, and Gladkikh do not explicitly teach the method according to claim 1, wherein the physical action comprises stimulating the reservoir and the apparatus comprises a reservoir stimulation system.
However, Petrowiki teaches wherein the physical action comprises stimulating the reservoir and the apparatus comprises a reservoir stimulation system (P1:¶¶1-2: “The first hydraulic fracturing treatment was pumped in 1947 on a gas well operated by PanAmerican Petroleum Corp. in the Hugoton field. [1] Kelpper Well No. 1, located in GrantCounty, Kansas, was a low-productivity well, even though it had been acidized. … Hydraulic fracturing is the process of pumping a fluid into a wellbore at an injection rate that istoo great for the formation to accept in a radial flow pattern. As the resistance to flow in theformation increases, the pressure in the wellbore increases to a value that exceeds thebreakdown pressure of the formation open to the wellbore. Once the formation "breaks down,"a fracture is formed, and the injected fluid begins moving down the fracture.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra and Georgi in view of the teachings of Petrowiki to include “wherein the physical action comprises stimulating the reservoir and the apparatus comprises a reservoir stimulation system” by performing a fracturing operation since “hydraulic fracturing has become a common treatment for stimulating the productivity of oil and gas wells” (Petrowiki:P1:¶1), i.e. it is common practice in the industry.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra, Georgi, and Gladkikh as applied to claim 1 above, and further in view of Suarez-Rivera (US 2012/0316789 A1).

Regarding claim 18, Chandra, Georgi, and Gladkikh do not explicitly teach wherein the pore-scale model comprises a color of the rock matrix of the reservoir as a microscopic nature of a mineral content.
However, Suarez-Rivera teaches wherein the pore-scale model comprises a color of the rock matrix of the reservoir as a microscopic nature of a mineral content ([0030]-[0032]: “The consistent numerical methodology enables the user to scale up and scale down without losing information of the variability observed at the different scales. … The core-scale heterogeneity characterization may be based on high resolution, continuous measurements along the length of the core (for example, …, color, and the like). … The method further involves integration of results across scales, e.g. across the regional, wellbore, core, sample and pore scales, as represented by block 28.” EN: integrating results, including color, from core to pore scales.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra, Georgi, and Gladkikh in view of the teachings of Suarez-Rivera to include “wherein the pore-scale model comprises a color of the rock matrix of the reservoir as a microscopic nature of a mineral content” by incorporating color into the pore-scale model since Chandra is directed to “near-wellbore upscaling” (Chandra:title) and “The present methodology thus enables scaling of data upwards and downwards without loss of relevant information. For convenience, the relevant reference scale for regional-scale analysis may be defined as the wellbore (log)-scale. Consequently, the methodology may be focused on obtaining effective sampling and effective representation of all rock classes defined at wellbore- scale” (Suarez-Rivera:[0067]), i.e. it allows for keeping “relevant information” when upscaling downscaling to pore-scale as may be used in the near wellbore modeling of Chandra.


Response to Arguments
Claim Rejections 35 U.S.C. § 101
Step 2A - prong two
Applicant (page 7):
In rejecting claim 1 under 35 U.S.C. 101 in the Final Office Action dated March 10, 2022 with respect to "Step 2A - prong two" on page 4, the Examiner stated that this limitation is extra-solution activity in the form of insignificant application which does not integrate the judicial exception into a practical application (referencing MPEP 2106.04(d) and MPEP 2106.05(g)). The Applicants respectfully disagree for at least three reasons.
Firstly, the language of the above limitation ("the physical action being based on information derived from the petrophysical model") explicitly integrates the judicial exception into a practical application ("performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus").
Examiner’s response:
The examiner respectfully disagrees. As discussed in the rejection, this is a general high-level instruction to apply the exception. No particular action is specified, no particular information is specified, and no particular link between the information and the action to perform is specified. In other words, this is a high-level general instruction to perform an action based on a model, i.e. “apply it” [see MPEP2106.04(d) and MPEP 2106.05(f)(3)]. This is also a general high-level instruction which only recites the idea of an outcome with no restriction on how the result is accomplished, i.e. any “physical action … that transforms … based on …” For this reason, also, it is mere instruction to apply the exception [see MPEP2106.04(d) and MPEP 2106.05(f)(1) and (3)]. This limitation is also only a general link to a field of use, i.e. performing reservoir actions [see MPEP 2106.05(h)]. Finally, this amounts to extra-solution activity in the form of insignificant application, since there is no meaningful limit imposed and the “performing … action on the reservoir” is only generally linked to the judicial exception, i.e. “based on information derived from” the model.

Applicant (page 7):
Secondly, MPEP 2106.05(g) as referred to by the Examiner states, "The term 'extra-solution activity' can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity .... An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent." In contrast, the present invention in claim 1 recites an actual physical action that transforms the reservoir from a first state to a second state using corresponding apparatus. The physical action claimed in claim 1 is not about analyzing or manipulating information but rather about performing an actual physical action, which is a significant application.
Examiner’s response:
The examiner respectfully disagrees. In particular, as noted in the argument, the MPEP at 2106.05(g) also states “The term 'extra-solution activity' can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. Here, there is no particular action claimed, no particular information claimed, no particular manner of deriving the information, and no particular link between the action and the model derived from the exception, i.e. it is merely a declaration to perform an action based on [“based on” is a general/indirect/unspecified link to] the exception. Accordingly, this is not a significant application since, although it requires a “physical action”, such action is only generally specified and only generally linked to the exception.

Applicant (page 8):
Thirdly, MPEP 2106.04(d) as referred to by the Examiner states, "Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." The Applicants submit that claim 1 integrates the judicial exception (as identified by the Examiner for argument purposes) into the practical application of performing a physical action on the reservoir that transforms the reservoir from a first state to a second state and imposes a meaningful limit on that judicial exception such that claim 1 does not monopolize the judicial exception. Support for this assertion is provided by the USPTO in the Streamlined Example 2 of the examples for determining patent eligibility (July 2015 Update Appendix 1: Examples). In Streamlined Example 2, a robotic arm assembly is analyzed. "The claim operates using certain mathematical relationships, e.g., velocity is a relationship between the position of an object with respect to time." "However, the claim clearly does not seek to tie up these mathematical relationships. For example, others are clearly free to use velocity in other applications such as in a radar gun." This example is analogous to the present claim 1 in that the use of the judicial exception in claim 1 is not monopolized because the practical application of performing the physical action to transform the reservoir can be performed using a different judicial exception such as for example the teachings in Chandra.
Examiner’s response:
The examiner respectfully disagrees. Regarding the eligibility guidance, the 2019 Revised Patent Subject Matter Eligibility Guidance [Federal Register, Vol. 84, No. 4] at page 51 advises “Eligibility-related guidance issued prior to the Ninth Edition, R–08.2017, of the MPEP (published Jan. 2018) should not be relied upon.” Accordingly, the Streamlined Example 2 of July 2015 is moot. [Also note the MPEP now includes guidance in view of the 2019 eligibility guidance including the October update and the MPEP guidance is adhered to by the examiner.]
Regarding “the use of the judicial exception in claim 1 is not monopolized because the practical application of performing the physical action to transform the reservoir can be performed using a different judicial exception such as for example the teachings in Chandra”, the examiner respectfully submits that this does not give evidence of eligibility. In particular, whether actions can be taken based on a model derived by means other than the judicial exception does not point to a “meaningful limit” on the exception. Rather, this points to the generality of the limitation, i.e. it amounts to only a nominal or general link to the exception since one may replace the claimed model with any other model and do so without altering the generic nature of “performing a physical action” and do so without altering the generic nature of “based on information derived from the petrophysical model”.
Further, the novelty of the judicial exception is not a consideration as regards integrating the judicial exception into a practical application. Please consider “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” [MPEP 2106.04(d) II]. In other words, the practical application does not come from the judicial exception itself, but rather, the integration of the judicial exception into a practical application.
For these reasons, the argument is unpersuasive.
Finally, please note that after further consideration, the rejection has been revised to reflect that this limitation is also mere instruction to apply the exception and is also a general link to a field of use.


Step 2B
Applicant (page 9):
In rejecting claim 1 under 35 U.S.C. 101 in the Final Office Action dated March 10, 2022 with respect to "Step 2B" on page 5, the Examiner stated, "taking physical actions to change the state of oil fields is well known, routine, and conventional as evidence by PetroWiki (2021)." The Applicants respectfully disagree for at least two reasons.
Firstly, the complete limitation, "performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model," is not well known, routine, and conventional because the method for providing the petrophysical model is novel and thus not well known, routine, and conventional.
Examiner’s response:
The examiner respectfully disagrees. In particular, “because the method for providing the petrophysical model is novel” does not point to the novelty of performing actions based on information derived from the model. As noted above, the arguments at pages 8-9 state “the practical application of performing the physical action to transform the reservoir can be performed using a different judicial exception such as for example the teachings in Chandra”, i.e. one may replace the model with any other and do so without altering the generic nature of “performing a physical action” and do so without altering the generic nature of “based on information derived from the petrophysical model”. In other words, there is no particular link that relies on the nature of the model of the judicial exception. Accordingly, it is insignificant application.
As regards well-known, routine, and conventional, the prior art of record demonstrates that actions on reservoirs are and have long been regularly performed based on modeling, e.g. PetroWiki (2021) – i.e. from ¶1 – “Since that first treatment in 1947, hydraulic fracturing has become a common treatment for stimulating the productivity of oil and gas wells” [and a section titled “Fracture Propagation Models”] and WO 2017/024113 A1 at [0002] – “Extracting fluid hydrocarbons from the subsurface involves understanding and ability to predict the fluid's movement through the subsurface rocks … numeric simulations … are performed on geologic models that describe the properties of the hydrocarbon reservoirs. … the geologic and pore scale rock models include many grid cells for the models”.

Applicant (page 9):
Secondly, even if the physical action taken alone without the novel petrophysical model is well known, it does not mean that the physical action integrated with the novel petrophysical model does not amount to significantly more than the judicial exception. In support of this assertion, please note example number 25 in the examples provided by the USPTO presenting various 101 scenarios in which subject matter was identified as being either patent-eligible or not patent-eligible (July 2015 Update Appendix 1: Examples). Example number 25 is in the field of Rubber Manufacturing having technology modeled after the technology in Diamond v. Diehr. 450 US. 175 (1981). As noted in this example, "Applicant has invented a process of controlling a rubber molding press with a computer to precisely shape uncured material under heat and pressure and then cure the synthetic rubber in the mold to obtain a product that retains its shape." It is without controversy that the rubber molding press is well known, routine, and conventional. However, when the invention was taken as a whole, it was determined to be significantly more than the judicial exception. That the rubber molding press was well known, routine, and conventional was not dispositive to determining that the invention was not significantly more than the judicial exception. This example is analogous to the present invention claimed in claim 1 in that the presently claimed practical application may be (for argument purposes) well known as is the rubber molding press in example number 25 and, thus, is not to be dispositive for determining if the present invention is not patent-eligible.
Examiner’s response:
Regarding the eligibility guidance, the 2019 Revised Patent Subject Matter Eligibility Guidance [Federal Register, Vol. 84, No. 4] at page 51 advises “Eligibility-related guidance issued prior to the Ninth Edition, R–08.2017, of the MPEP (published Jan. 2018) should not be relied upon.” Accordingly, the Streamlined Example 2 of July 2015 is moot. [Also note the MPEP now includes guidance in view of the 2019 eligibility guidance including the October update and the MPEP guidance is adhered to by the examiner.]
As discussed above, there is no particular link between the action performed and the model, i.e. any model will do. Accordingly, 

Applicant (page 10):
The Applicants kindly and respectfully request that the Examiner provide the standard or rule by which the Examiner judged the physical action based on information derived from the petrophysical model, which are integrated together as claimed, to be "extra-solution activity in the form of insignificant application which does not integrate the judicial exception into a practical application" in light of the above arguments.
Examiner’s response:
The examiner’s response is found herein above with respect to the arguments. The guidance followed is cited in the rejection, e.g. MPEP 2106.05(f), (g), and (h). As noted above, the assertion of the argument, i.e. “integrated together as claimed”, is not an integration which provides a meaningful limit on the claim as demonstrated by the criteria set forth at MPEP 2106.05(f), (g), and (h).

Applicant (page 10):
Also, the Applicants kindly and respectfully request that the Examiner provide the standard or rule by which the Examiner judged any claimed physical action that is known to be routine or well known is not significantly more than the judicial exception even though the physical action is integrated with a novel method as claimed.
Examiner’s response:
The novelty of the judicial exception is not a consideration as claiming significantly more than the judicial exception itself, see for example MPEP 2106.05 I – e.g. ‘An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” … Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception’ [emphasis added]. As regards well-known or routine, see MPEP 2106.05(g) – e.g. “Whether the extra-solution limitation is well known”.

Applicant (page 10):
In particular, it would be very helpful to know how the present case is differentiated from Diamond v. Diehr in that in Diamond v. Diehr the rubber molding press is well-known and conventional but yet that case was found to have significantly more than the judicial exception.
Examiner’s response:
The examiner respectfully declines since “differentiat[ing] from Diamond v. Diehr” (itself) is not part of the eligibility determination process provided by the MPEP.

Applicant (page 10):
In the Advisory Action dated July 29, 2022, the examiner stated, "Regarding arguments in view of 35 USC 101, the examiner noted the claimed 'physical action' is not particularly related to the judicial exception, i.e. although it is a physical action, the manner of use of the judicial exception in taking the action is not claimed." The Applicants respectfully disagree with this assertion. Claim 1 states, "performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model." That is, the claimed physical action is explicitly tied to and thus integrated with the petrophysical model, which is obtained by the claimed novel method. Please note that dependent claims 3 and 4 claim specific embodiments of the physical action and that claim 1 uses general language that encompasses those embodiments of claims 3 and 4 as well as other physical actions that transforms the reservoir from a first state to a second state. The Applicants kindly and respectfully request that the Examiner provide the standard or rule by which the Examiner determines the level at which a manner needs to be claimed in order for the claimed subject matter to be patent eligible.
Examiner’s response:
This has been discussed herein above. In summary, “physical actions” encompasses a broad range of actions and these actions are not particularly related to the model. In other words, any model may be a basis for performing actions and the claimed link to the model is merely a nominal link, i.e. the performing of actions in no way relies on the nature of the model itself so the “based on” is merely a declaration that nominally incorporates the model.


Claim Rejections - 35 U.S.C. § 103
Applicant (page 12):
Amended claim also recites, in part, "modeling, using the processor, the reservoir with the validated pore-scale model of the rock matrix saturated with the one or more selected fluids." To be clear, the modeling of the reservoir uses the pore scale model, which includes the material of the rock matrix, structure of the rock matrix, connectivity between pores of the rock matrix, dimensions of pores in the rock matrix, texture within pores of the rock matrix, and grain size, as well as the sound speed of the one or more selected fluids saturating the rock matrix.
Examiner’s response:
The examiner is not clear as to “which includes”, as used in the argument, is meant to qualify the “modeling of the reservoir”. If so, the examiner respectfully disagrees. In particular, no particular use of the included elements is claimed, i.e. the pore-scale model which includes the elements (and possibly others) is used in some unspecified manner for “modeling … the reservoir” but no particular element of the model is claimed as being used in any particular manner. If the “which includes” is meant, in the argument, to qualify the pore-scale model, then the examiner agrees since this is claimed, i.e. “the pore-scale model comprising …”, and as shown in the rejection herein above, the prior art makes obvious including the claimed elements in the model.

Applicant (page 12):
In contrast to the invention claimed in amended claim 1, Chandra teaches using grain size and pore size for rock-typing or rock classification. Chandra then teaches modelling at the core scale level (e.g., macroscopic level) based on the rock-typing or rock classification while the present invention claims modelling at the pore scale level (e.g., microscopic level). One of ordinary skill in the art will know that the dimensions of a core sample are much greater than the dimensions of the pores in the core sample. The core scale level is involved with properties of the core as a whole without regard to the details of the actual pores, while the pore scale is involved with the details (e.g., the material of the rock matrix, structure of the rock matrix, connectivity between pores of the rock matrix, dimensions of pores in the rock matrix, texture within pores of the rock matrix, grain size, and sound speed of one or more selected fluids saturating the rock matrix as claimed) of the actual pores. Chandra does not disclose or suggest using a material of the rock matrix, structure of the rock matrix, connectivity between pores of the rock matrix, dimensions of pores in the rock matrix, texture within pores of the rock matrix, and grain size, as well as the sound speed of the one or more selected fluids saturating the rock matrix in a pore scale model. Rather, Chandra teaches using grain size and pore size to classify geological features where properties of the features are used at a scale larger than pore scale. This assertion is supported by many citations in Chandra, each of which is discussed in detail immediately below.
Examiner’s response:
The examiner respectfully submits that this does not point to a distinction. In particular, using the grain size and pore size for rock-typing/classification is part of pore scale modeling per the claim language itself, i.e. “the pore-scale model comprising … dimensions of pores in the rock matrix, …, grain size”. As also shown in the rejection above, Chandra discloses the remaining elements of the pore-scale model with one exception, i.e. “sound speed” feature for which another reference is relied upon. As noted in the argument, Chandra discloses core scale modeling as well and this is done in view of the pore-scale model, see Chandra at P148:§8.2 – “A ‘geological rock type’, GeoRT, is a division of a lithofacies type that went through similar diagenetic processes and whose pore network has the same genetic origin. A ‘near-wellbore rock type’, NWRT, is a bin of GeoRTs that have similar petrophysical properties at core scale and NWM aspects”; and further into reservoir scale properties, “‘Geological-Porosity Derived System’, GeoPODS, is a geologically realistic equivalent of the ‘hydraulic flow unit’ (c.f. Amaefule et al. 1993) at reservoir grid-block scale and consists of a bin of NWRTs that went through NWU workflow and display similar static and dynamic properties.” [see also page 149:Figure 8.1 showing the various scales including the micrometer to millimeter (pore) scale as well as the various reference to pore scale feature found throughout the disclosure]. The purpose of the claim is the same, i.e. “for generating a petrophysical model of a reservoir” by (in part) “upscaling, using the processor, one or more physical properties of the validated pore-scale model”. The use of core data is also claimed, e.g. “using a core sample and/or known geological information”. Accordingly, the argument is unpersuasive.

Applicant (pages 13-19) and Examiner’s response in bold:
(1) … Here, multi-scale reservoir data relates to the centimetre scale core plug data to kilometre-scale seismic data discussed in that paragraph. Hence, the goal of the Chandra dissertation is to develop characterization methods to integrate the core scale data and larger scale data seamlessly (This does not point to how the claim language distinguishes).
(2) … Here, the REV refers to scales larger than pore scale (This does not point to how the claim language distinguishes).
(3) … Here, Chandra teaches pore sizes are used to for rock-typing and data from rock-typing are used for the reservoir simulation model, which is not a pore scale model (The rejection does not rely on interpreting the reservoir simulation model as a pore scale model but rather as claimed upscaling … to provide an upscaled model).
(4) … Here, Chandra teaches using larger features for rock-typing related to typical carbonate heterogeneities (This does not point to how the claim language distinguishes).
(5) … Here, Chandra teaches coupling rock-typing to reservoir simulation (This does not point to how the claim language distinguishes).
(6) … Here, Chandra teaches centimetre to decimetre scale high-permeability features, which is at core scale (i.e., not pore scale), and rock-typing near the wellbore (as noted above, Chandra discloses the upscaling pore->core->reservoir scales and this does not point to how the claim language distinguishes).
(7) … Here Chandra teaches classifying (i.e., rock-tying) of carbonate rocks (This does not point to how the claim language distinguishes).
(8) … The distribution and spacing of stylolites taught here and which varies from a few centimetres to several meters is much larger than a pore scale model (This does not point to how the claim language distinguishes).
(9) … That is, Chandra teaches rock-typing based on grain and pore size for enhancing porosity and permeability estimation. However, Chandra does not disclose or suggest a model of the reservoir at pore scale for simulating flow through modeled pores. Rather, Chandra teaches using grain and pore size for rock-typing into groups for which porosity and permeability are known (The claim language itself dictates that grain and pore sizes are part of the pore-scale model, so this does not point to how the claim language distinguishes).
(10) … This section discusses rock-typing challenges in carbonates and that these challenges will be addressed m Chapter 8. This section demonstrates that workflow in Chandra concerns rock-typing (This does not point to how the claim language distinguishes). 
(11) … In this section, Chandra teaches empirical relationships that correlate grain size, sorting and pore sizes to permeability. However, this does not mean that Chandra discloses producing a pore scale model, which is used to determine an exact value of permeability. The whole 2.6 Section discusses methods to estimate permeability without producing a pore scale model (The claim language itself dictates that grain and pore sizes are part of the pore-scale model, so this does not point to how the claim language distinguishes. The examiner disagrees with the allegation of “without producing a pore scale model” since the claim itself dictates what constitutes the pore scale model and among these elements are pore and grain sizes).
(12) … This section is about producing sector-scale reservoir models, which are not pore scale models. Chandra recognizes that small-scale features can affect large reservoir simulation models, but does not disclose producing a pore scale model of pores and simulating flow through the modeled pores (This does not point to how the claim language distinguishes, e.g. simulating flow through the modeled pores is not claimed).
(13) … Here, Chandra discusses "core plug permeability values," which are at core scale and not pore scale (This does not point to how the claim language distinguishes).
(14) … As noted by Chandra above, "Although earlier studies by Lucia (1995, 2000) suggest correlations can be derived from pore type and grain size relationships, porosity-permeability relationships in carbonates are notoriously difficult to define." This is a reason for the present invention claimed in amended claim 1 where pore scale modelling overcomes the problems with prior art porosity-permeability relationships. Chandra does not teach any methods related to pore scale modeling here. Grain size and pore size are just variables used to classify rock types such as Figure 2.12 model (The claim language itself dictates that grain and pore sizes are part of the pore-scale model, so this does not point to how the claim language distinguishes).

Applicant (pages 13-19) and Examiner’s response in bold:
(15) … That is, Chandra teaches using gross characteristics and analysis at the core scale level "by characterising and grouping the gross depositional facies and the key porosity types associated with late-burial dissolution." Specifically, the term "grouping" here relates to assembling certain types of data to provide data at the core scale level. The term "grouping" does not relate to generating or providing a pore scale model having a structure of the rock matrix and dimensions of pores in the rock matrix as well as grain size, but rather to only grouping gross characteristics. In addition, Chandra does not disclose or suggest that the gross depositional facies, the Routine Core Analysis, and the Special Core Analysis include a material of the rock matrix, a structure of the rock matrix, connectivity between pores of the rock matrix, dimensions of pores in the rock matrix, texture within pores of the rock matrix, grain size, and a sound speed of one or more selected fluids saturating the rock matrix. Consequently, Chandra does not disclose or suggest "modeling, using the processor, a sedimentation process in the depositional environment to produce a pore-scale model of a rock matrix of the reservoir having a lithology and facies of sedimentary rock to provide a pore-scale model of the rock matrix of the reservoir, the pore scale model comprising a material of the rock matrix, a structure of the rock matrix, connectivity between pores of the rock matrix, dimensions of pores in the rock matrix, texture within pores of the rock matrix, grain size, and a sound speed of one or more selected fluids saturating the rock matrix" as the Applicants claim in amended claim 1. Further, Chandra does not disclose or suggest "modeling, using the processor, the reservoir with the validated pore-scale model of the rock matrix saturated with the one or more selected fluids" (where the pore scale model comprises a material of the rock matrix, a structure of the rock matrix, connectivity between pores of the rock matrix, dimensions of pores in the rock matrix, texture within pores of the rock matrix, grain size, and a sound speed of one or more selected fluids saturating the rock matrix) as the Applicants claim in amended claim 1.
Examiner’s response:
The examiner respectfully disagrees. In particular, the argument asserts that Chandra does not disclose a pore-scale model; however, the claim itself dictates that which comprises a pore-scale model. As shown in the rejection and discussed above, Chandra discloses these features [with the exception of the “sound speed” feature]. Further, Chandra discloses these as part of a modeling process which upscales from pore to core scale and from core to reservoir scale [and accordingly from pore to reservoir scale]. The arguments point to various features used by Chandra in this process; however, does not particularly point out how the claim language distinguishes. The claimed actions are at a high-level of generality, e.g. “modeling” and “upscaling”; however, these include any form of “modeling” and “upscaling”. Accordingly, the argument is unpersuasive.


Conclusion
Claims 1 and 3-18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020120429 A1
Discussing “seismic wave speed” (sound speed) dependence on pore-scale features including “pore fluid phase”
US 20100198638 A1
Disclosing “seismic wave velocity” of “pore fluid” and averaging to determine “effective” or “bulk” velocity
US 20130259190 A1
Discussing porous medium characterization using images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147